Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/25/2022 has been entered.
 
As filed, claims 1, 2, 4, 5, 7-17, and 19-21 are pending; and claims 3, 6, 18, and 22-31 are cancelled.

Response to Amendments/Remarks
Applicant’s amendments/remarks, filed 1/25/2022, with respect to claims 1, 2, 4, 5, 7-17, and 19-21, have been fully considered and are entered.  The status for each rejection in the previous Office Action is set out below.

The § 112(a) scope of enablement rejection of claims 19-21 is withdrawn per amendments.

The provisional, nonstatutory obviousness-type double patenting (ODP) rejection of claim 14 is withdrawn per remarks.

The claim objection of claims 1 and 9 is withdrawn per amendments/remarks. 

The claim objection of claims 2, 4, 5, 7, 8, 10-13 and 15-17 is withdrawn per rejection below.

Priority
The instant application is a 371 application filed 4/23/2019, which is a national stage application of PCT/US2017/058048 filed 10/24/2017, which claims the benefit under 35 USC 119 (e) from US Provisional Applications No. 62/519,360 filed 6/14/2017; 62/511,583 filed 5/26/2017; 62/425,301 filed 11/22/2016; and 65/411,972 filed 10/24/2016.
With respect to the claim for the benefit of an effective U.S. filing date, it is noted that “the written description and drawing(s) (if any) of the provisional application must adequately support and enable the subject matter claimed in the nonprovisional application that claims the benefit of the provisional application.  In New Railhead Mfg., L.L.C. v. Vermeer Mfg. Co., 298 F.3d 1290, 1294, 63 USPQ2d 1843, 1846 (Fed. Cir. 2002), the court held that for a nonprovisional application to be afforded the priority date of the provisional application, 'the specification of the provisional must contain a written description of the invention and the manner and process of making and using it, in such full, clear, concise, and exact terms' to enable an ordinarily skilled artisan to practice the claimed in the nonprovisional application" [MPEP 201.11A - emphasis in original].  
It is noted that the requirement for support is evaluated for each claim individually such that different claims may be examined with different effective filing dates.  In the instant case, all the abovementioned provisional applications did not provided support for the entire scope of instant formula (I), wherein: 


    PNG
    media_image1.png
    53
    565
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    58
    587
    media_image2.png
    Greyscale

and all of the of the abovementioned provisional applications did not provided support for the entire scope of instant formula (II), wherein:

    PNG
    media_image3.png
    112
    576
    media_image3.png
    Greyscale

and all of the abovementioned provisional applications did not provided support for all the compounds depicted in claim 14, wherein:
 
    PNG
    media_image4.png
    115
    172
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    127
    158
    media_image5.png
    Greyscale

the compound of instant formula (I), as shown in claims 1, 2, 4, 5, 7, 8, 15-17, and 19-21, is examined with an effective filing date of 10/24/2017 (the filing date of the PCT application; i.e. earliest filing date) because the entire scope of instant formula (I), as shown in claims 1, 2, 4, 5, 7, 8, 15-17, and 19-21, are not fully disclosed and supported by all the abovementioned provisional applications.   
The compound of instant formula (II), as shown in claims 9-11 and 13, is examined with an effective filing date of 10/24/2017 (the filing date of the PCT application; i.e. earliest filing date) because the entire scope of instant formula (II), as shown in claims 9-11 and 13 are not fully disclosed and supported by all the abovementioned provisional applications.  
The compound of instant formula (II), as shown in claim 12, is examined with an effective filing date of 5/26/2017 (the filing date of ‘583 provisional application; i.e. earliest filing date) because the limitations in claim 12 is disclosed and supported by the ‘583 provisional application.
The compounds depicted in claim 14 are examined with an effective filing date of 10/24/2017 (the filing date of the PCT application; i.e. earliest filing date) because the entire scope of claim 14 are not fully disclosed and supported by all the abovementioned provisional applications.
Should applicant desire that the benefit of an earlier effective filing date be according any of the instant claims, the claims must be amended such that they are fully supported by the ‘656 provisional application.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):


(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4, 5, 7, 8, 15-17, and 19-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

a)	Regarding claims 1 and 8, the claims recite the following phrase: 

    PNG
    media_image6.png
    80
    527
    media_image6.png
    Greyscale
(claim 1)


    PNG
    media_image7.png
    58
    527
    media_image7.png
    Greyscale
(claim 8)

	It is unclear to the Examiner how R4 can be absent and still form a 3-membered carbocyclic or heterocyclic ring with R8.  With such ambiguity, the metes and bounds of these two claims are unclear, which rendered the claims indefinite.



Claim Rejections - 35 USC § 112 fourth paragraph
The following is a quotation of the fourth paragraph of 35 U.S.C. § 112:

Subject to the following paragraph [concerning multiple dependent claims], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers (emphasis added).

Claims 2 and 5 are rejected under the fourth paragraph of 35 U.S.C. § 112 and under 37 CFR § 1.75(c), as being of improper dependent form for failing to further limit the subject matter of a previous claim. Applicant is required to cancel the claim(s), or amend the claim(s) to place the claim(s) in proper dependent form, or rewrite the claim(s) in independent form.

(a)	Regarding claims 2 and 5, the claims are dependent upon claim 1.  The subject matter in claim 1 is drawn to a compound of instant formula (I).  The subject matter in claim claims 2 and 5 is drawn to a limited embodiment of instant variable R1 of instant formula (I).
The scope of claims 2 and 5 is broader than scope of claim 1 because claims 2 and 5 include species that are outside of instant formula (I) (e.g. instant variable R1 is indolinyl, which is a 9-membered heterocyclic ring).  Because the scope of claims 2 and 5 is broader than claim 1, the claims fail to further limit the subject matter thereof, and fail 
The Examiner suggests that the claims be amended in a manner such that the scope of claim 2 and 5 is commensurate with the scope of claim 1.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, 4, 5, 7-11, 13-17 and 19-21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication No. 2020/0172546, hereinafter Taylor.  See IDS filed 5/20/2021.

The applied reference has a common inventor/assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 

	Regarding claims 1, 2, 4, 5, 7-11, 13-17 and 19-21, Taylor, for instance, teaches the following compounds or pharmaceutical composition thereof as SHP2 inhibitors for treating disorders associated with SHP2 deregulation, such as colorectal cancer, etc.  The abovementioned pharmaceutical composition includes a pharmaceutically acceptable carrier and can further include antibody, antibody-drug conjugate, immunomodulator or a HDAC inhibitors.

    PNG
    media_image8.png
    108
    319
    media_image8.png
    Greyscale
(abstract)

    PNG
    media_image9.png
    127
    324
    media_image9.png
    Greyscale
(pg. 25, paragraph 0181)

    PNG
    media_image10.png
    48
    320
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    113
    316
    media_image11.png
    Greyscale
(pg. 24-25, paragraph 0179)

    PNG
    media_image12.png
    167
    310
    media_image12.png
    Greyscale
(pg. 2, paragraph 0022)


    PNG
    media_image13.png
    176
    219
    media_image13.png
    Greyscale
(pg. 114, paragraph 0930, compound 8)

    PNG
    media_image14.png
    172
    215
    media_image14.png
    Greyscale
(pg. 115, paragraph 0933, compound 9)

    PNG
    media_image15.png
    212
    218
    media_image15.png
    Greyscale
(pg. 271, paragraph 1642, compound 505)

Wherein in instant formula (I): instant variable R1 is unsubstituted indole, 2-chloro substituted phenyl, or 2-trifluoromethyl substituted pyridine; instant variable X is S or O; instant variable R6 is H; instant variable n is 1; instant variable m is 2; instant variables R8, R9, R11, R12 are H; and one of instant variables R4 and R5 is methyl, while the other is -CH2NH2 or -NH2.

Wherein in instant formula (I): instant variable R1 is unsubstituted indole, 2-chloro substituted phenyl, or 2-trifluoromethyl substituted pyridine; instant variable X is S or O; instant variable R6 is H; instant variable q is 1; and one of instant variables R4 and R5 is methyl, while the other is -CH2NH2 or -NH2.

Claim Objections
Claim 1 is objected to because of the following informalities:   
a)	Regarding claim 1, the claim recites, “C(=C(R15R16))-“, which can be clarified by reciting -- -C(=C(R15R16))- --.
Appropriate correction is required.
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if the objection of the base claim is corrected.

Conclusion
Claims 1, 2, 4, 5, 7-11, 13-17 and 19-21 are rejected.
Claims 1 and 12 are objected.
Claims 3, 6, 18, and 22-31 are cancelled.

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PO-CHIH CHEN whose telephone number is (571)270-7243. The examiner can normally be reached Monday - Friday 10:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571)272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/PO-CHIH CHEN/Primary Examiner, Art Unit 1626